— Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered June 7, 2012, convicting him of attempted murder in the second degree, criminal use of a firearm in the first degree, reckless endangerment in the first degree, criminal possession of a weapon in the third degree, criminal possession of a weapon in the fourth degree, menacing in the second degree (three counts), and criminal obstruction of breathing, upon his plea of guilty, and imposing sentence.
*875Ordered that the judgment is affirmed.
Since the defendant failed to either object to the enhanced sentence imposed or move to withdraw his plea of guilty, and, indeed, chose to accept that enhanced sentence, the defendant’s argument that the County Court erred in imposing the enhanced sentence is unpreserved for appellate review (see People v Scoca, 38 AD3d 801 [2007]; People v Pryor, 11 AD3d 565 [2004]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Dickerson, Cohen, Hinds-Radix and Maltese, JJ., concur.